 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   Sean Matthew Finnegan,                                Case No.: 21-cv-816-GPC-KSC
12                                        Plaintiff,
                                                           ORDER:
13   v.
                                                           (1) DENYING MOTION TO
14   Jeffery Frazier,
                                                           PROCEED IN FORMA PAUPERIS
15                                      Defendant.         [Dkt. No. 2]; AND
16
                                                           (2) SUA SPONTE DISMISSING
17                                                         PLAINTIFF’S COMPLAINT FOR
                                                           FAILING TO STATE A CLAIM AND
18
                                                           FOR SEEKING DAMAGES
19                                                         AGAINST AN IMMUNE
                                                           DEFENDANT PURSUANT TO 28
20
                                                           USC § 1915(e)(2)(B)
21
22        I.      INTRODUCTION
23             On April 26, 2021, Plaintiff Sean Matthew Finnegan (“Plaintiff”), proceeding pro
24   se, filed a complaint against Defendant Jeffery Frazier (“Defendant”) pursuant to 18
25   U.S.C. § 1001. (Dkt. No. 1.) Plaintiff alleges that false statements were made when the
26   Defendant, a judge in Fulton County, Georgia, dismissed Plaintiff’s case for failure to
27   appear. (Dkt. No. 2.) Plaintiff concurrently filed a motion to proceed in forma pauperis
28   (“IFP”). (Id.) Based on the reasoning below, the Court DENIES Plaintiff’s motion to

                                                       1
                                                                                 21-cv-816-GPC-KSC
 1   proceed IFP and sua sponte DISMISSES Plaintiff’s complaint for failure to state a claim
 2   on which relief may be granted and for seeking damages against a defendant who is
 3   immune from suit.
 4       II.      FACTUAL BACKGROUND
 5             The Court recounts the following information from Plaintiff’s complaint. (Dkt. No.
 6   1.) Plaintiff appears to have had a case or cases before Defendant. (Id. at 4.) Plaintiff was
 7   hospitalized in New York City and against medical advice left the hospital so that he
 8   could fly to Atlanta, Georgia to attend four court hearings before Defendant. (Id.)
 9   Defendant was the assigned judge for all four hearings. Plaintiff claims Defendant
10   dismissed his case for “failure to appear,” even though the Plaintiff was allegedly present
11   in the courthouse. (Id.) Plaintiff seeks three types of relief: 1) $5,000,000 in damages
12   payable to a foundation of the Plaintiff’s choice, 2) that Defendant be disbarred, removed
13   from the bench, and placed on an emergency psychiatric hold until cleared by a medical
14   professional, and 3) that Defendant advance payment for all costs, fees, and any other
15   damages to the Plaintiff and his corporations. (Id.)
16       III.     DISCUSSION
17             A. The Court Denies Plaintiff’s Motion for Leave to Proceed IFP Under 28
18                U.S.C. § 1915(a)(1).
19             All parties filing any civil action, suit, or proceeding in federal district court must
20   pay a $402 filing fee. See 28 U.S.C. § 1914(a)1. However, a federal district court may
21   waive the filing fee if it is it appropriate to grant leave to proceed IFP. 28 U.S.C. § 1915
22   (a)(1). In order to proceed IFP, a plaintiff is required to submit an affidavit that details a
23   statement of all assets and exhibits the plaintiff’s inability to pay the necessary filing fee.
24   28 U.S.C. § 1915(a)(1); see also S.D. Local Civ. R. 3.2. Approval to proceed IFP is
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                         2
                                                                                             21-cv-816-GPC-KSC
 1   proper where the affidavit is “sufficient” in that it “alleges [the plaintiff] cannot pay the
 2   court costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d
 3   1226, 1234 (9th Cir. 2015). While the Plaintiff must show his financial situation prevents
 4   payment, he is not obliged to demonstrate complete financial insolvency. Adkins v. E.I.
 5   DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948). In evaluating whether a
 6   Plaintiff may proceed IFP, courts consider whether the Plaintiff has detailed his financial
 7   circumstances “with some particularity, definiteness, and certainty.” Escobedo, 787 F.3d
 8   at 1234 (quoting United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)); see 28
 9   U.S.C. § 1915(a)(1) (to proceed IFP, a plaintiff must submit an affidavit that contains a
10   complete statement of his assets and reflects his inability to pay the fee). The court
11   possesses discretion to deny a plaintiff’s motion to proceed IFP if the plaintiff is “unable,
12   or unwilling, to verify [his] poverty.” McQuade, 647 F.2d at 940.
13         Here, Plaintiff has filed a signed affidavit in support of his IFP application. (Dkt.
14   No. 2.) He marks most fields of the affidavit with a $0.00 value. (Id.) The Court notes
15   that some of the fields Plaintiff has left blank—such as employment, property owned, and
16   dependents—may be inapplicable. (Id.) However, Plaintiff has also not listed “[a]ny
17   housing, transportation, utilities, or loan payments, or other regular monthly expenses.”
18   (Id. at 2.) Because Plaintiff is not incarcerated, it is unlikely that he has no regular
19   monthly expenses whatsoever. Plaintiff has also reported that he possesses medical debt,
20   but the amount is not listed. (Id.) Additionally, Plaintiff has indicated that he receives
21   benefits through the CalFresh program, however, the amount of money he receives and
22   expects to receive in the future based off that source was not provided. (Id.) Taking the
23   aforementioned into consideration, the Plaintiff has not represented his financial
24   circumstances “with some particularity, definiteness, and certainty” to allow the Court to
25   resolve the motion. Escobedo, 787 F.3d at 1234 (quoting McQuade, 647 F.2d at 940).
26   Accordingly, the Court DENIES Plaintiff’s motion to proceed IFP without prejudice.
27   \\\
28   \\\

                                                    3
                                                                                    21-cv-816-GPC-KSC
 1         B. Sua Sponte Review Under 28 U.S.C. § 1915(e)(2)
 2         A complaint filed by any person proceeding IFP pursuant to § 1915(a) is subject to
 3   mandatory sua sponte review and dismissal by the Court if it is “frivolous, or malicious;
 4   fails to state a claim upon which relief may be granted; or seeks monetary relief against a
 5   defendant immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254
 6   F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
 7   limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000). Section
 8   1915(e)(2) provides that a court reviewing a complaint filed pursuant to the IFP
 9   provisions of 28 U.S.C. § 1915 make and rule on its own motion to dismiss before
10   directing that the complaint be served by the U.S. Marshal pursuant to Federal Rule of
11   Civil Procedures 4(c)(2). See Lopez, 203 F.3d at 1130.
12         “The standard for determining whether a plaintiff has failed to state a claim upon
13   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
14   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
15   F.3d 1108, 1112 (9th Cir. 2012). Rule 12(b)(6) requires a complaint “contain sufficient
16   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
17   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). A claim
18   is facially plausible when the factual allegations permit “the court to draw the reasonable
19   inference that the defendant is liable for the misconduct alleged.” Id.
20         As noted, Section 1915(e)(2)(B)(iii) requires dismissal of a case that “seeks
21   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §
22   1915(e)(2)(B)(iii). “Anglo-American common law has long recognized judicial
23   immunity, a ‘sweeping form of immunity’ for acts performed by judges that relate to the
24   ‘judicial process.’” In re Castillo, 297 F.3d 940, 947 (9th Cir. 2002) (quoting Forrester
25   v. White, 484 U.S. 219, 225 (1988)). “A judge is absolutely immune from liability for his
26   judicial acts even if his exercise of authority is flawed by the commission of grave
27   procedural errors.” Stump v. Sparkman, 435 U.S. 349, 359 (1978). “This absolute
28   immunity insulates judges from charges of erroneous acts or irregular action, even when

                                                     4
                                                                                     21-cv-816-GPC-KSC
 1   it is alleged that such action was driven by malicious or corrupt motives[.]” Castillo, 297
 2   F.3d at 947. Even if a judge acts in excess of judicial authority, he or she is not deprived
 3   of immunity. Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir. 1996), superseded by
 4   statute on other grounds. The immunity promotes the use of the appellate procedure to
 5   correct judicial error and discourages collateral attacks on final judgments. Castillo, 297
 6   F.3d at 947.
 7         Here, the complaint asserts claims for false statements under 18 U.S.C. Section
 8   1001, but Plaintiff, as a private citizen, has no authority to bring claims under criminal
 9   statutes. See Allen v. Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006) (no
10   private right of action for violation of criminal statutes). Further, Plaintiff’s complaint
11   challenges the unfavorable ruling of a state court judge that presided over Plaintiff’s case.
12   Because Defendant was engaged in acts of judicial decision making, he is absolutely
13   immune from liability. Therefore, Plaintiff’s complaint must be dismissed.
14         “[A] pro se litigant must be given leave to amend his or her complaint, and some
15   notice of its deficiencies, unless it is absolutely clear that the deficiencies of the
16   complaint could not be cured by amendment.” Cato v. United States, 70 F.3d 1103, 1106
17   (9th Cir. 1995); see also Lopez, 203 F.3d at 1127. Because absolute immunity bars
18   claims against judges for actions related to the judicial process, the deficiencies in the
19   complaint cannot be cured by amendment.
20         Accordingly, the Court DISMISSES Plaintiff’s complaint with prejudice for failing
21   to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and for seeking damages
22   against a defendant who is immune pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii).
23   \\\
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\

                                                     5
                                                                                     21-cv-816-GPC-KSC
 1      IV.   CONCLUSION
 2         For these reasons, this Court DENIES Plaintiff’s motion to proceed IFP pursuant
 3   to 28 U.S.C. § 1915(a) with leave to amend and DISMISSES the action under 28 U.S.C.
 4   § 1915(e)(2) without leave to amend.
 5         IT IS SO ORDERED.
 6   Dated: June 23, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                             21-cv-816-GPC-KSC
